 

Exhibit 10.12

 

FORM OF CONTINGENT VALUE RIGHTS AGREEMENT

 

THIS CONTINGENT VALUE RIGHTS AGREEMENT, dated as of [__] (as may be amended or
modified from time to time, this “Agreement”), is entered into by and between
Avenue Therapeutics, Inc., a Delaware corporation (the “Company”), and [__],a
[__] trust company as rights agent (as qualified in Section 1.1 below, the
“Rights Agent”) in favor of the Holders (as defined in Section 1.1).

 

RECITALS

 

WHEREAS, the Company, InvaGen Pharmaceuticals Inc., a New York corporation
(“Buyer”), and Madison Pharmaceuticals Inc., a Delaware corporation and a
wholly-owned Subsidiary of Buyer (“Merger Sub”), have entered into a Stock
Purchase and Merger Agreement (as amended, modified or supplemented from time to
time, the “SPMA”), dated as of November 12, 2018, pursuant to which Merger Sub
will be merged with and into the Company (the “Merger”), with the Company
surviving the Merger as a wholly owned subsidiary of Buyer;

 

WHEREAS, pursuant to the SPMA, the Company has agreed to provide to initial
Holders the right to receive contingent cash payments as hereinafter described;
and

 

NOW, THEREFORE, in consideration of the foregoing and the consummation of the
transactions referred to above, the Company and Rights Agent agree, for the
equal and proportionate benefit of the CVRs of all Holders (each as hereinafter
defined), subject to the terms and conditions set forth in this Agreement and in
the SPMA, as follows:

 

ARTICLE I

 

DEFINITIONS; CERTAIN RULES OF CONSTRUCTION

 

Section 1.1 Definitions. Unless otherwise defined herein, capitalized terms used
but not defined herein shall have the meaning ascribed to them in the SPMA. As
used in this Agreement, the following terms will have the following meanings:

 

“Aggregate Milestone Payment” has the meaning set forth in Section 2.4(b).

 

“Annualized” means Net Sales generated by the Product during the applicable Stub
Period divided by the number of days in the applicable Stub Period multiplied by
the number of days in the calendar year during which the applicable Stub Period
falls.

 

“COGS” means cost of goods sold, including expiry, obsolescence or short-dated
Product costs and associated destruction cost, and other similar costs or
provisions and reserves created therefor, and reserves or provisions created for
expected depletion in the value of inventory, in each case, determined according
to GAAP applied by the Company

 

“CVRs” means the rights of Holders (granted to initial Holders pursuant to
Section 4.1(b) of the SPMA) to receive a contingent cash payment determined in
accordance with Section 2.1, subject to the terms and conditions of this
Agreement and the SPMA.

 

 

 

 

“CVR Percentage” means, with respect to a Holder as of the applicable date of
determination, the quotient of (i) the number of CVRs held by such Holder,
divided by (ii) the Fully Diluted Capitalization (excluding shares to be
cancelled and retired in accordance with Section 4.1(a) of the SPMA) as of
immediately prior to the Second Stage Closing.

 

“CVR Register” has the meaning set forth in Section 2.3(b).

 

“Deductions” means any:

 

  (a) discounts of any type or nature, including retroactive price reductions,
cash discounts, volume discounts, promotional discounts, chargebacks,
allowances, rebates, returns and credits;         (b) rejections, returns,
credits, returned goods allowances and retroactive corrections, and other
similar costs;         (c) price adjustments, billing adjustments, shelf stock
adjustments, promotional payments, and other similar allowances;         (d) any
credits or allowances granted to any wholesalers, retailers, distributors or
other customers upon prompt payment;         (e) administrative fee
arrangements, reimbursements, and other payments of similar nature to
wholesalers, distributors, buying groups, health care insurance carriers,
pharmacy benefit management companies, health maintenance organizations, health
care institutions or organizations, or any other customers;         (f)
redistribution center fees, information service agreement fees, and other fees
of similar nature that are passed from any wholesalers, retailers, distributors
or other customers;           (g) freight, shipping and insurance costs charged
to a customer on an invoice;         (h) costs of recalls, seizures or
destruction of goods and other similar costs, whether voluntarily or pursuant to
a request or order by a Governmental Authority;         (i) failure-to-supply
penalties;         (j) compulsory payments and cash rebates related to sales of
the Product paid to any Governmental Authority or pursuant to any Legal
Requirement in connection with any health insurance program, compensation
program, or similar program;         (k) excise taxes, use taxes, sales taxes,
value added taxes, goods and services taxes, custom duties, and any other Taxes
or charges imposed by any Governmental Authority; or

 

2

 

 

  (l) any other deduction from gross sales to arrive at net sales as permissible
under GAAP applied by the Company that has not been listed above.

 

“DTC” means The Depository Trust Company or any successor thereto.

 

“GP Percentage” means, with respect to any calendar year during the Initial
Period that the Product generated at least $325 million in Net Sales, without
duplication, (i) if the Product generated less than $400 million in Net Sales
during such calendar year, 10%, (ii) if the Product generated between $400
million and $500 million in Net Sales during such calendar year, 12.5%, or (iii)
if the Product generated more than $500 million in Net Sales during such
calendar year, 15%.

 

“Gross Profit” means Net Sales generated by the Product in the calendar year or
Stub Period, as applicable, minus the COGS associated with such Net Sales minus
any royalties, license fees or similar amounts payable to third parties
(including to Revogenex Ireland Limited, Zakłady Farmaceutyczne “POLPHARMA” S.A.
or any of their Affiliates, successors or assigns) associated with such Net
Sales, in each case, determined according to GAAP applied by the Company.

 

“Holder” means a Person entitled to receive the Merger Consideration pursuant to
Section 4.1(b) of the SPMA or to whom a CVR was transferred in a Permitted
Transfer and, in each case, in whose name a CVR is registered in the CVR
Register at the applicable time.

 

“Initial Period” means the period commencing on the day following the Second
Stage Closing Date and ending on December 31, 2028.

 

“Majority Holders” means, at the time of determination, Holders of at least a
majority of the outstanding CVRs.

 

“Milestone” has the meaning set forth in Section 2.4(a)(1-2).

 

“Milestone Notice” has the meaning set forth in Section 2.4(b).

 

“Milestone Payment” means, with respect to any Milestone, the amount a Holder is
entitled to receive in respect of such Milestone in accordance with Section 2.4.

 

“Milestone Payment Date” means no later than May 31 of the calendar year
following the calendar year triggering such Milestone.

 

“Milestone Period” means the Initial Period or the Subsequent Period, as
applicable.

 

“Net Sales” means total gross revenue actually received by the Company from
sales by the Company of the Product to third parties generated in the United
States less any Deductions to the extent related to the Product and taken, paid,
accrued, allowed, included or allocated, based on the Company’s good faith
estimates in calculating gross revenue with respect to the Product, in each
case, determined according to GAAP applied by the Company, it being agreed that
Net Sales shall exclude any Product transferred or disposed of for promotional
or educational purposes.

 

3

 

 

“Officer’s Certificate” means a certificate signed by an authorized officer of
the Company, in his or her capacity as such an officer, and delivered to the
Rights Agent.

 

“Permitted Transfer” means a transfer of CVRs (a) upon death of a Holder by will
or intestacy; (b) by instrument to an inter vivos or testamentary trust in which
the CVRs are to be passed to beneficiaries upon the death of the trustee, (c)
pursuant to a court order; (d) by operation of law (including by consolidation
or merger) or without consideration in connection with the dissolution,
liquidation or termination of any corporation, limited liability company,
partnership or other entity; or (e) in the case of CVRs payable to a nominee,
from a nominee to a beneficial owner (and, if applicable, through an
intermediary) or from such nominee to another nominee for the same beneficial
owner, in each case to the extent allowable by DTC. 

 

“Product” means IV Tramadol / Tramadol hydrochloride solution for injection or
infusion.

 

“Rights Agent” means the Rights Agent named in the first paragraph of this
Agreement, until a successor Rights Agent will have become such pursuant to the
applicable provisions of this Agreement, and thereafter “Rights Agent” will mean
such successor Rights Agent.

 

“Shares” means common shares of the Company, par value $0.0001 per share,
excluding any shares to be cancelled and retired in accordance with Section
4.1(a) of the SPMA and any Dissenting Shares.

 

“Stub Period” means the period during the year in which the Subsequent Period
Net Sales Target was achieved commencing one day after the date on which the
Subsequent Period Net Sales Target was achieved and ending on December 31 of
such calendar year.

 

“Subsequent Period Net Sales Target” means $1.5 billion in aggregate Net Sales
of the Product generated from and after the Initial Period.

 

“Subsequent Period” means the period commencing on January 1, 2029 and ending on
the earlier of (i) December 31, 2036, and (ii) the date on which any Person
(other than the Company or its Affiliates) has filed and received approval from
the FDA for an Abbreviated New Drug Application or an FDA AP-rated 505(b)(2) NDA
using the Product; provided that the date referred to in the foregoing clause
(ii) shall be extended by up to six months to the extent that during such
extension period there continues to remain only one Person (other than the
Company or its Affiliates) that has filed and received approval from the FDA for
an Abbreviated New Drug Application or an FDA AP-rated 505(b)(2) NDA using the
Product.

 

4

 

 

ARTICLE II

 

CONTINGENT VALUE RIGHTS

 

Section 2.1 CVRs. The CVRs represent the rights of Holders (granted to the
initial Holders pursuant to the SPMA) to receive contingent cash payments
pursuant to this Agreement. Each Holder shall be entitled to receive one CVR for
each Share issued and outstanding immediately prior to the Merger Effective Time
held by such Holder that is converted into the right to receive the Merger
Consideration pursuant to Section 4.1(b) of the SPMA.

 

Section 2.2 Nontransferable. The CVRs may not be sold, assigned, transferred,
pledged, encumbered or in any other manner transferred or disposed of, in whole
or in part, other than through a Permitted Transfer. Any attempted sale,
assignment, transfer, pledge, encumbrance or disposition of CVRs, in whole or in
part, in violation of this Section 2.2 shall be void and of no effect.

 

Section 2.3 No Certificate; Registration; Registration of Transfer; Change of
Address.

 

  (a) The CVRs will not be evidenced by a certificate or other instrument.      
  (b) The Rights Agent shall keep a register (the “CVR Register”) for the
purpose of registering CVRs and transfers of CVRs as herein provided. The CVRs
shall be registered in the names and addresses of the Holder as set forth in the
form the Company furnishes or causes to be furnished to the Rights Agent
pursuant to Section 4.1, and in a denomination equal to the number of Shares
converted into the right to receive the Merger Consideration. The CVR Register
will initially show one position for the Rights Agent representing all Shares
held by DTC on behalf of street holders held by such holders as of immediately
prior to the Merger Effective Time. The Rights Agent hereby acknowledges the
restrictions on transfer contained in Section 2.2 and agrees not to register a
transfer which does not comply with Section 2.2.         (c) Subject to the
restrictions on transferability set forth in Section 2.2, every request made to
transfer a CVR must be in writing and accompanied by a written instrument of
transfer and other requested documentation in a form reasonably satisfactory to
the Rights Agent pursuant to its customary policies and guidelines, duly
executed by the Holder thereof, the Holder’s attorney duly authorized in
writing, the Holder’s personal representative or the Holder’s survivor, and
setting forth in reasonable detail the circumstances relating to the transfer.
Upon receipt of such written notice, the Rights Agent shall, subject to its
reasonable determination that the transfer instrument is in proper form and the
transfer otherwise complies with the other terms and conditions of this
Agreement (including the provisions of Section 2.2), register the transfer of
the CVRs in the CVR Register. Any transfer of CVRs will be without charge (other
than the cost of any Tax) to the applicable Holder. The Rights Agent shall have
no duty or obligation to take any action under any section of this Agreement
that requires the payment by a Holder of a CVR of applicable Taxes or charges
unless and until the Rights Agent is satisfied that all such Taxes or charges
have been paid. All duly transferred CVRs registered in the CVR Register shall
be the valid obligations of the Company and shall entitle the transferee to the
same benefits and rights under this Agreement as those held immediately prior to
the transfer by the transferor. No transfer of a CVR shall be valid until
registered in the CVR Register.

 

5

 

 

 

  (d) A Holder may make a written request to the Rights Agent to change such
Holder’s address of record in the CVR Register. The written request must be duly
executed by the Holder. Upon receipt of such written notice, the Rights Agent
will promptly record the change of address in the CVR Register.

 

Section 2.4 Payment Procedures; Notices.

 

  (a) Upon the occurrence of any of the following events listed below (the
“Milestone” or “Milestones”), the Holders shall be entitled to certain payments
in respect of their CVRs (to be paid in accordance with Section 2.4(b)), subject
to any deductions in accordance with Section 3.2(p), as follows:

 

  1. During the Initial Period, upon the Product generating $325 million or more
in Net Sales in a calendar year, each Holder shall be entitled to receive her,
his or its CVR Percentage multiplied by an aggregate amount equal to the
applicable GP Percentage multiplied by the Gross Profit generated by the Product
during such calendar year. For the avoidance of doubt, if the Product generated
less than $325 million in Net Sales in a particular calendar year, no payment
will be made under this clause (1) towards the CVRs.         2. If the
Subsequent Period Net Sales Target is achieved after the Initial Period and
during the Subsequent Period, then, (x) with respect to the calendar year in
which the Subsequent Period Net Sales Target is achieved, if during the Stub
Period the Product generated $100 million or more in Annualized Net Sales, then
each Holder shall be entitled to receive her, his or its CVR Percentage
multiplied by an aggregate amount equal to 20% of the Gross Profit generated by
the Product with respect to such Stub Period and (y) during the remainder of the
Subsequent Period, with respect to each calendar year after the calendar year in
which the Subsequent Period Net Sales Target was achieved, upon the Product
generating $100 million or more in Net Sales in such calendar year, each Holder
shall be entitled to receive her, his or its CVR Percentage multiplied by an
aggregate amount equal to 20% of the Gross Profit generated by the Product
during such calendar year. If the Subsequent Period Net Sales Target is achieved
during the Initial Period, then, during the Subsequent Period, upon the Product
generating $100 million or more in Net Sales in a calendar year, each Holder
shall be entitled to receive her, his or its CVR Percentage multiplied by an
aggregate amount equal to 20% of the Gross Profit generated by the Product
during such calendar year.  For the avoidance of doubt, no payment will be made
towards the CVRs under this clause (2) if the Subsequent Period Net Sales Target
was not achieved. For the avoidance of doubt, no payment will be made towards
the CVRs under this clause (2) in any calendar year during the Subsequent Period
in which Net Sales generated by the Product is less than $100 million, except as
provided in clause (x) of this clause (2).  

 

6

 

 

  (b) If a Milestone occurs at any time prior to the expiration of its
applicable Milestone Period, then, on or prior to the applicable Milestone
Payment Date, the Company will deliver or cause to be delivered to the Rights
Agent (i) written notice indicating that the Milestone has been achieved (the
“Milestone Notice”) and that the Holders are entitled to receive the Milestone
Payment and (ii) a wire transfer of immediately available funds to an account
designated by the Rights Agent in the aggregate amount equal to the Milestone
Payment payable to all of the Holders with respect to such Milestone (the
“Aggregate Milestone Payment”) in accordance with Section 2.4(a)(1-2) (as
applicable). Such amounts shall be considered paid on the Milestone Payment Date
if on such date the Rights Agent has received in accordance with this Agreement
such applicable Aggregate Milestone Payment, and upon delivery of an Aggregate
Milestone Payment to the Rights Agent, except as provided in the last sentence
of this Section 2.4(b), the Company shall have no liability or obligation with
respect to such Milestone Payments to be made by the Rights Agent. After receipt
of the wire transfer described in the foregoing sentence, the Rights Agent will
promptly (and in any event, within five Business Days) pay (x) by one lump sum
wire payment to DTC for any Holder who is a former street name holder of Shares
and (y) for all other Holders, by check mailed, first-class postage prepaid, to
the address of each Holder set forth in the CVR Register or by other method of
delivery as specified by the applicable Holder in writing to the Rights Agent
(such amount in (x) and (y) together, an amount in cash equal to the Aggregate
Milestone Payment) the Milestone Payment to each of the Holders. The Rights
Agent shall hold the Aggregate Milestone Payment in a non-interest bearing
account until such payment is made in accordance with the foregoing sentence.
Notwithstanding the foregoing, in no event shall the Company be required to pay
a Milestone Payment (or any portion thereof) with respect to any year, quarter
or other period more than once and the Company shall not be required to pay a
Milestone Payment if the Milestone occurs after the expiration of the applicable
Milestone Period.  Any portion of an Aggregate Milestone Payment that remains
undistributed to the Holders for six months after the Milestone Payment Date
shall be delivered by the Rights Agent to the Company, upon demand, and any
Holder shall thereafter look only to the Company for payment of such Milestone
Payment, but shall have no greater rights against the Company than may be
accorded to general unsecured creditors of the Company under applicable law.    
    (c) The Company and the Rights Agent shall be entitled to deduct or withhold
from the Milestone Payment, if payable, such amounts as may be required to be
deducted or withheld with respect to the Milestone Payment or CVR under the
Code, and the rules and regulations thereunder, or any other applicable
provision of state, local or foreign law relating to Taxes, as may be reasonably
determined by the Company or the Rights Agent. To the extent such amounts are so
deducted or withheld, such amounts shall be treated for all purposes under this
Agreement as having been paid.         (d) Notwithstanding the foregoing, the
provisions of Section 4.2(i) of the SPMA shall apply to this Agreement and are
incorporated herein mutatis mutandis.

 

Section 2.5 No Voting, Dividends or Interest; No Equity or Ownership Interest in
the Company.

 

  (a) The CVRs will not have any voting or dividend rights, and interest will
not accrue on any amounts payable on the CVRs to any Holder.         (b) The
CVRs will not represent any equity or ownership interest in the Company, any
constituent company to the Merger or any of their respective Affiliates.

 

7

 

 

Section 2.6 Ability to Abandon CVR. A Holder may at any time, at such Holder’s
option, abandon all of such Holder’s remaining rights in a CVR by transferring
such CVR to the Company or any of its Affiliates without consideration therefor.
Nothing in this Agreement shall prohibit the Company or any of its Affiliates
from offering to acquire or acquiring any CVRs for consideration from the
Holders, in private transactions or otherwise, in its sole discretion.

 

ARTICLE III

 

THE RIGHTS AGENT

 

Section 3.1 Certain Duties and Responsibilities; Agency; Enforcement.

 

(a)          The Rights Agent will not have any liability for any actions taken
or not taken in connection with this Agreement, except to the extent of its
breach of this Agreement, willful misconduct, bad faith or gross negligence
(each as determined by a judgment of a court of competent jurisdiction).

 

(b)          Each Holder shall be deemed to have irrevocably appointed,
authorized and directed [name of Rights Agent to be inserted] (and any successor
in accordance with this Article III) to act as the Rights Agent, and such
Holder’s agent, representative, proxy and attorney-in-fact for the purpose of
enforcing such Holder’s rights under this Agreement, and exercising, on behalf
of all Holders, the rights and powers of the Holders hereunder and thereunder.
Without limiting the generality of the foregoing, the Rights Agent shall have
full power and authority, and is hereby directed, for and on behalf of the
Holders, to take such action, and to exercise such rights, power and authority,
as are authorized, delegated and granted to the Rights Agent hereunder in
connection with the transactions contemplated hereby and thereby, to give or
receive any notices required or permitted to be given hereunder and thereunder,
to accept service of process on behalf of any Holder, to execute and deliver, or
hold in escrow and release, any exhibits or amendments to this Agreement or any
other agreements, certificates, stock powers, statements, notices, approvals,
extensions or waivers relating to the transactions contemplated hereby, to
conduct or cease to conduct all claims of the Holders in connection with this
Agreement and to settle all such claims on behalf of all Holders and exercise
any and all rights that the Holders are permitted or required to do or exercise
under this Agreement in connection with any claim against or by the Holders
under this Agreement, in each case, by written direction of the Majority
Holders. The appointment and agency created hereby is irrevocable, and shall be
deemed to be coupled with an interest. Each Holder shall be deemed to have
acknowledged and agreed that, as to all matters with respect to enforcement of
such Holder’s rights under this Agreement, the Rights Agent shall act for and on
behalf of such Holder and that the Company shall be entitled to rely solely on
the Rights Agent as an authorized representative of the Holders with respect to
any such matters concerning the Holders arising hereunder.

 

8

 

 

(c)          Enforcement. The Rights Agent may in its discretion proceed to and
shall be entitled and empowered to protect and enforce its rights herein by such
appropriate judicial proceedings as the Rights Agent shall deem most effectual
to protect and enforce any such rights. The Rights Agent may only proceed to and
shall be entitled and empowered to protect and enforce the rights herein for the
benefit of the Holders to the extent directed to by the Majority Holders in
writing, provided that the Rights Agent shall have the right to decline to
follow any such direction if the Rights Agent, being advised by counsel, shall
determine that the action or proceeding so directed may not lawfully be taken or
if the Rights Agent in good faith by its board of directors, the executive
committee, or a committee of directors or authorized officers of the Rights
Agent shall determine that the action or proceedings so directed would involve
the Rights Agent in personal liability or if the Rights Agent in good faith
shall so determine that the actions or forbearances specified in or pursuant to
such direction would be unduly prejudicial to the interests of Holders not
joining in the giving of said direction.

 

Section 3.2 Certain Rights of Rights Agent. The Rights Agent undertakes to
perform such duties and only such duties as are specifically set forth in this
Agreement, and no implied covenants or obligations will be read into this
Agreement against the Rights Agent. In addition:

 

  (a) the Rights Agent may rely and will be protected and held harmless by the
Company in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order or other paper or document believed by it to be genuine and to have been
signed or presented by the proper party or parties;         (b) whenever the
Rights Agent will deem it desirable that a matter be proved or established prior
to taking, suffering or omitting any action hereunder, the Rights Agent may rely
upon an Officer’s Certificate, which certificate shall be full authorization and
protection to the Rights Agent, and the Rights Agent shall, in the absence of
breach of this Agreement, bad faith, gross negligence or willful or intentional
misconduct on its part, incur no liability and be held harmless by the Company
for or in respect of any action taken, suffered or omitted to be taken by it
under the provisions of this Agreement in reliance upon such certificate;      
  (c) the Rights Agent may engage and consult with counsel of its selection and
the written advice of such counsel or any opinion of counsel will be full and
complete authorization and protection to the Rights Agent and the Rights Agent
shall be held harmless by the Company in respect of any action taken, suffered
or omitted by it hereunder in good faith and in reliance thereon;         (d)
the permissive rights of the Rights Agent to do things enumerated in this
Agreement will not be construed as a duty;         (e) the Rights Agent will not
be required to give any note or surety in respect of the execution of such
powers or otherwise in respect of the premises;         (f) the Rights Agent
shall not be liable for or by reason of, and shall be held harmless by the
Company with respect to, any of the statements of fact or recitals contained in
this Agreement or be required to verify the same, but all such statements and
recitals are and shall be deemed to have been made by the Company only;

 

9

 

 

  (g) the Rights Agent will have no liability and shall be held harmless by the
Company in respect of the validity of this Agreement or the execution and
delivery hereof (except the due execution and delivery hereof by the Rights
Agent and the enforceability of this Agreement against the Rights Agent assuming
the due execution and delivery hereof by the Company); nor shall it be
responsible for any breach by the Company of any covenant or condition contained
in this Agreement;         (h) the Company agrees to indemnify the Rights Agent
for, and hold the Rights Agent harmless against, any loss, liability, claim,
demands, suits or expense arising out of or in connection with the Rights
Agent’s obligations under this Agreement, including the reasonable and
documented out-of-pocket costs and expenses of defending the Rights Agent
against any claims, charges, demands, suits or loss incurred by the Rights Agent
without negligence, bad faith or willful or intentional misconduct;         (i)
the Company agrees (i) to pay the fees and expenses of the Rights Agent in
connection with this Agreement as agreed upon in writing by the Rights Agent and
the Company on or prior to the date hereof and (ii) to reimburse the Rights
Agent for all Taxes (other than withholding Taxes owed by Holders) and
governmental charges, and reasonable and documented out-of-pocket expenses
incurred by the Rights Agent in the execution of this Agreement (other than
Taxes imposed on or measured by the Rights Agent’s net income and franchise or
similar Taxes imposed on it (in lieu of net income Taxes)) other than, in each
case, amounts for which the Rights Agent is liable pursuant to Section 3.2(i).
The Rights Agent will also be entitled to reimbursement from the Company for all
reasonable and necessary out-of-pocket expenses paid or incurred by it in
connection with the administration by the Rights Agent of its obligations under
this Agreement. Notwithstanding anything to the contrary contained in this
Agreement (including this Section 3.2), the Company will not be responsible to
indemnify or hold the Rights Agent harmless against any loss, liability, claim,
demands, suits or expense arising out of or in connection with the Rights
Agent’s enforcement of the third party beneficiary rights of the Holders in
accordance with the written direction of the Majority Holders (which shall be
addressed solely by the Holders in accordance with clause (j) below);        
(j) the Rights Agent will be under no obligation to institute any claim, action,
suit, audit, investigation or proceeding, or to take any other action likely to
result in the incurrence of material expenses by the Rights Agent, unless the
Majority Holders (on behalf of the Holders) will furnish the Rights Agent with
reasonable security and indemnity for any loss, liability, claim, demands,
suits, costs or expenses that may be incurred by it;         (k) no provision of
this Agreement shall require the Rights Agent to expend or risk its own funds or
otherwise incur any financial liability in the performance of any of its duties
hereunder or in the exercise of its rights if there shall be reasonable grounds
for believing that repayment of such funds or adequate indemnification against
such risk or liability is not reasonably assured to it;

 

10

 

 

  (l) the Rights Agent shall not be deemed to have knowledge of any event of
which it was supposed to receive notice thereof hereunder, and the Rights Agent
shall be fully protected and shall incur no liability for failing to take action
in connection therewith, unless and until it has received such notice in
writing;         (m) the Rights Agent shall not be liable for consequential
losses or damages under any provision of this Agreement or for any consequential
damages arising out of any act or failure to act hereunder in the absence of
breach of this Agreement, gross negligence, bad faith or willful or intentional
misconduct on its part;         (n) the Rights Agent may execute and exercise
any of the rights or powers hereby vested in it or perform any duty hereunder
either itself or by or through its attorney or agents; and         (o) except by
written instruction to the Rights Agent as contemplated by this Agreement, (i)
the Rights Agent shall neither be responsible for, nor chargeable with,
knowledge of, nor have any requirements to comply with, the terms and conditions
of any other agreement, instrument or document to which it is not a party,
including the SPMA, nor shall the Rights Agent be required to determine if any
Person or entity has complied with any such agreements, instruments or
documents, nor (ii) shall any additional obligations of the Rights Agent be
inferred from the terms of such agreements, instruments or documents even though
reference thereto may be made in this Agreement.         (p) Notwithstanding
anything herein to the contrary, the sum of (1) any amount paid hereunder by the
Company to the Rights Agent (other than any Milestone Payment), including any
indemnification payments or the fees and expenses of, or charged by, the Rights
Agent in connection with this Agreement, (2) any CVR Fees not covered by the
foregoing clause (1), and (3) any amount referred to in clause (y)(C) of Section
4.1(b) of the SPMA shall be deducted from any Aggregate Milestone Payment
payable by the Company hereunder and shall proportionally reduce the applicable
Milestone Payment to be received by each Holder.

 

Section 3.3 Resignation and Removal; Appointment of Successor.

 

  (a) The Rights Agent may resign at any time by giving written notice thereof
to the Company specifying a date when such resignation will take effect, which
notice will be sent at least sixty days prior to the date so specified but in no
event will such resignation become effective until a successor Rights Agent has
been appointed. The Company has the right to remove the Rights Agent at any time
by specifying a date when such removal will take effect but no such removal will
become effective until a successor Rights Agent has been appointed. Notice of
such removal will be given by the Company to the Rights Agent, which notice will
be sent at least sixty days prior to the date so specified.

 

11

 

 

  (b) If the Rights Agent provides notice of its intent to resign, is removed
pursuant to Section 3.3(a) or becomes incapable of acting, the Company will as
soon as is reasonably possible appoint a qualified successor Rights Agent who
shall be a stock transfer agent of national reputation or the corporate trust
department of a commercial bank. Notwithstanding the foregoing, if the Company
shall fail to make such appointment within a period of sixty days after giving
notice of such removal or after it has been notified in writing of such
resignation or incapacity by the resigning or incapacitated Rights Agent, then
the incumbent Rights Agent may apply to any court of competent jurisdiction for
the appointment of a new Rights Agent. The successor Rights Agent so appointed
will, forthwith upon its acceptance of such appointment in accordance with
Section 3.4, become the successor Rights Agent.         (c) The Company will
give notice of each resignation and each removal of a Rights Agent and each
appointment of a successor Rights Agent by mailing written notice of such event
by first-class mail to the Holders as their names and addresses appear in the
CVR Register. Each notice will include the name and address of the successor
Rights Agent. If the Company fails to send such notice within ten days after
acceptance of appointment by a successor Rights Agent in accordance with Section
3.4, the successor Rights Agent will cause the notice to be mailed at the
expense of the Company.         (d) The Rights Agent will cooperate with the
Company and any successor Rights Agent in connection with the transition of the
duties and responsibilities of the Rights Agent to the successor Rights Agent,
including transferring the CVR Register to the successor Rights Agent.

 

Section 3.4 Acceptance of Appointment by Successor. Every successor Rights Agent
appointed hereunder will execute, acknowledge and deliver to the Company and to
the retiring Rights Agent an instrument accepting such appointment and a
counterpart of this Agreement, and thereupon such successor Rights Agent,
without any further act, deed or conveyance, will become vested with all the
rights, powers, trusts and duties of the Rights Agent. On request of the Company
or the successor Rights Agent, the retiring Rights Agent will execute and
deliver an instrument transferring to the successor Rights Agent all the rights,
powers and trusts of its retiring Rights Agent.

 

ARTICLE IV

 

COVENANTS

 

Section 4.1 List of Holders. The Company will furnish or cause to be furnished
to the Rights Agent in such form as the Company receives from its transfer agent
(or other agent performing similar services for the Company), the names and
addresses of the Holders within thirty Business Days of the Merger Effective
Time. The CVRs shall be registered in the names and addresses of the Holder as
set forth in the applicable letter of transmittal accompanying the Shares
surrendered by the Holder thereof in connection with the Merger pursuant to the
SPMA (or based on information in the books and records of the Company) and in a
denomination equal to the number of Shares so surrendered or computed in
accordance with the terms of the SPMA.

 

12

 

 

Section 4.2 Operation of the Business; Sales Efforts.

 

  (a) Each of the Rights Agent and the Holders shall be deemed to have
acknowledged the absolute right of the Company, Buyer and their respective
Affiliates and their respective directors, officers, employees and other
representatives to operate, manage and invest in the Company’s businesses in
their sole discretion, and agree that the Company, Buyer, their respective
Affiliates and their respective directors, officers, employees and other
representatives shall have no liability or obligation to the Rights Agent or any
Holder with respect to any Milestone or Milestone Payment in connection with
their operation of the businesses of the Company from and after the consummation
of the Second Stage Closing, and such Persons shall not be obligated to maximize
the Company’s ability to achieve any Milestone or pay any Milestone Payments.
Without limiting the generality of the foregoing, the Company presently intends
to base its decisions regarding operations of the businesses of the Company,
including the investment and allocation of resources, on the basis of the
strategic objectives of the Company and its Affiliates.  Each of the Rights
Agent (by execution of this Agreement) and the Holders (by operation of the
approval of the SPMA and the Ancillary Agreements by the stockholders of the
Company) shall be deemed to have acknowledged that certain situations could
arise where such decisions may adversely affect the Product’s Net Sales or Gross
Profit.         (b) The Company shall deploy, within 12 months after the initial
commercial supply of the Product in the United States, 80 or more Reps whose
aggregate time devotion to sales of the Product (or in the case of MSLs,
customary activities of MSLs relating to the Product) shall be at least the
equivalent of 80 Reps devoting at least 75% of their time (on an aggregate
basis) to sales of the Product (or in the case of MSLs, customary activities of
MSLs relating to the Product), it being agreed that, with respect to any time
beyond such minimum aggregate time equivalent devotion requirement, such Reps
may be deployed by the Company or its Affiliates for any other purpose,
including sales of (or customary activities of MSLs with respect to) any other
products.  The Company shall maintain such level of Reps (to be measured at 24
and 36 months after the initial commercial supply of the Product in the United
States) until the date that is 36 months after the initial commercial supply of
the Product in the United States.  The Company may satisfy its obligations in
the preceding two sentences by using its own employees, employees of any of its
Affiliates, consultants, independent contractors or through the services
provided by contract sales organizations or other third parties (it being agreed
that any royalties or license fees payable to such third parties shall not be
taken into account when calculating Gross Profits).  For illustration purposes,
the Company may satisfy the foregoing obligations by deploying (i) 120 Reps
devoting, on average, 50% of their time to sales of the Product (or in the case
of MSLs, customary activities of MSLs relating to the Product), it being agreed
that they may devote, on average, 50% of their time to any other activity,
including sales of (or in the case of MSLs, customary activities of MSLs with
respect to) any other products and (ii) 180 Reps devoting, on average, one-third
of their time to sales of the Product (or in the case of MSLs, customary
activities of MSLs relating to the Product), it being agreed that they may
devote, on average, two-thirds of their time to any other activity, including
sales of (or in the case of MSLs, customary activities of MSLs with respect to)
any other products.  Without limiting the foregoing, during the Milestone
Periods, neither the Company nor any of its Affiliates shall take any action the
sole purpose of which is to avoid the achievement of the Milestone or the
payment of the Milestone Payments. Nothing contained in this Agreement shall be
deemed or construed as creating a joint venture or partnership between any of
the parties hereto.  For purposes of this Agreement, (x) a “Rep” means a sales
field representative or an MSL, and (y) an “MSL” means a medical science
liaison.

 

13

 

 

Section 4.4 Compliance. The Rights Agent shall comply with all applicable Tax
reporting requirements with respect to the Milestone Payments made pursuant to
this Agreement.

 

ARTICLE V

 

AMENDMENTS

 

Section 5.1 Amendments without Consent of Holders.

 

  (a) Without the consent of any Holders or the Rights Agent, the Company, at
any time and from time to time, may enter into one or more amendments hereto,
for any of the following purposes, so long as, in the cases of clauses (ii)
through (iv), such amendments do not, individually or in the aggregate,
adversely affect the interests of the Holders, or adversely affect the rights,
duties, responsibilities or protections of the Rights Agent:

 

  (i) to evidence the succession of another Person to the Company and the
assumption by any such successor of the covenants of the Company herein;        
(ii) to add to the covenants of the Company such further covenants,
restrictions, conditions or provisions as the Company shall determine to be for
the protection of the Holders;         (iii) to cure any ambiguity, to correct
or supplement any provision herein that may be defective or inconsistent with
any other provision herein, or to make any other provisions with respect to
matters or questions arising under this Agreement;         (iv) as may be
necessary or appropriate to ensure that the CVRs are not subject to registration
under any applicable state securities or “blue sky” laws, the Securities Act of
1933, as amended, or the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder;         (v) to evidence the
succession of another Person as a successor Rights Agent and the assumption by
any such successor of the covenants and obligations of the Rights Agent herein
in accordance with Sections 3.3 and 3.4; or         (vi) any other amendment
hereto that does not adversely affect the legal rights under this Agreement of
any Holder.

 

14

 

 

 

  (b) Notwithstanding anything to the contrary contained herein, the Company and
the Rights Agent may enter into any amendment that adversely affects, in any
material respect, the Rights Agent’s own rights, duties, responsibilities or
protections (whether for consideration or otherwise).         (c) Without the
consent of any Holders, the Company and the Rights Agent, in the Rights Agent’s
sole and absolute discretion, at any time and from time to time, may enter into
one or more amendments hereto to reduce the number of CVRs in the event any
Holder agrees to transfer or renounce such Holder’s rights under this Agreement
in accordance with Section 2.6 or Section 6.14, respectively.         (d)
Promptly after the execution by the Company and the Rights Agent of any
amendment pursuant to the provisions of this Section 5.1, the Company will mail
(or cause the Rights Agent to mail) a notice thereof by first class mail to the
Holders at their addresses as they appear on the CVR Register, setting forth in
general terms the substance of such amendment; provided, that any failure to
notify the Holders shall not affect the validity of such amendment (it being
understood that any failure to notify the Holders shall not excuse the Rights
Agent from its obligations under this Section 5.1(d)).

 

Section 5.2 Amendments with Consent of Holders.

 

  (a) In addition to any amendment pursuant to Section 5.1 (which amendments
pursuant to Section 5.1 may be made without the consent of the Holders), with
the written consent of the Majority Holders, the Company and the Rights Agent
may enter into one or more amendments hereto for the purpose of adding,
eliminating or changing any provisions of this Agreement, even if such addition,
elimination or change is adverse to the interest of the Holders.         (b)
Promptly after the execution by the Company and the Rights Agent of any
amendment pursuant to the provisions of this Section 5.2, the Company will mail
(or cause the Rights Agent to mail) a notice thereof by first class mail to the
Holders at their addresses as they appear on the CVR Register, setting forth in
general terms the substance of such amendment.

 

Section 5.3 Execution of Amendments. In executing any amendment permitted by
this Article V, the Rights Agent will be entitled to receive, and will be fully
protected in relying upon, an opinion of counsel selected by the Company stating
that the execution of such amendment is authorized or permitted by this
Agreement. The Rights Agent may, but is not obligated to, enter into any such
amendment that affects the Rights Agent’s own rights, privileges, covenants or
duties under this Agreement or otherwise.

 

Section 5.4 Effect of Amendments. Upon the execution of any amendment under this
Article V, this Agreement will be modified in accordance therewith, such
amendment will form a part of this Agreement for all purposes and every Holder
will be bound thereby.

 

15

 

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.1 Entire Agreement. This Agreement (and as between the Company and the
Holders, together with the SPMA) constitutes the entire agreement between the
parties hereto with respect to the subject matter of this Agreement and
supersedes any and all prior agreements, negotiations, correspondence,
undertakings, understandings and communications of the parties hereto with
respect to the subject matter of this Agreement. Nothing contained in this
Agreement shall be deemed or construed as creating a joint venture or
partnership between any of the parties hereto.

 

Section 6.2 Transaction Costs. Except as otherwise provided herein, the parties
to this Agreement will pay their own costs and expenses (including legal,
accounting and other fees) relating to this Agreement.

 

Section 6.3 Modifications. Any amendment or modification to this Agreement,
including this undertaking itself, shall only be valid if effected by an
instrument or instruments in writing and shall be effective against each of the
parties hereto that has signed such instrument or instruments. The parties agree
that they jointly negotiated and prepared this Agreement and that this Agreement
will not be construed against any party on the grounds that such party prepared
or drafted the same.

 

Section 6.4 Notices. Notices will be deemed to have been received (a) upon
receipt of a registered letter, (b) three Business Days following proper deposit
with an internationally recognized express overnight delivery service, or (c) in
the case of transmission by email, as of the date so transmitted (or if so
transmitted after normal business hours at the place of the recipient, on the
Business Day following such transmission):

 

If to the Company:

 

Avenue Therapeutics, Inc.

2 Gansevoort Street, 9th Floor

New York, NY 10014

c/o

InvaGen Pharmaceuticals Inc.

Site B, 7 Oser Ave.

Hauppauge, NY 11788

c/o

A.S. Kumar, Esq.

Global General Counsel

Cipla Ltd.

Cipla House, Peninsula Business Park,

Ganapatrao Kadam Marg, Lower Parel West,

Mumbai, Maharashtra 400013, India

Email: as.kumar@cipla.com and cosecretary@cipla.com

 

16

 

 

With a copy (which shall not constitute notice) to:

 

InvaGen Pharmaceuticals Inc.

Site B, 7 Oser Ave.

Hauppauge, NY 11788

c/o

Nishant Saxena

Global Chief Strategy Officer

Cipla Ltd.

Cipla House, Peninsula Business Park,

Ganapatrao Kadam Marg, Lower Parel West,

Mumbai, Maharashtra 400013, India

Email: nishant.saxena@cipla.com

 

With a copy (which shall not constitute notice) to:

 

Hughes Hubbard & Reed LLP

One Battery Park Plaza

New York, NY 10004-1482

Attn: Kenneth A. Lefkowitz

Email: ken.lefkowitz@hugheshubbard.com

 

If to the Rights Agent:

 

[l]

[l]

[l]

Attn: [NAME]

Email: [#]

 

With a copy (which shall not constitute notice) to:

 

[l]

[l]

[l]

Attn: [NAME]

Email: [#]

 

The Rights Agent or the Company may specify a different address or facsimile
number by giving notice in accordance with this Section 6.4, which address shall
then apply to the respective notice provisions of the SPMA and all other
Ancillary Agreements.

 

Section 6.5 Notice to Holders. Where this Agreement provides for notice to
Holders, such notice will be sufficiently given (unless otherwise herein
expressly provided) if in writing and mailed, first-class postage prepaid, to
each Holder affected by such event, at the Holder’s address as it appears in the
CVR Register, not later than the latest date, and not earlier than the earliest
date, if any, prescribed herein for the giving of such notice. In any case where
notice to Holders is given by mail, neither the failure to mail such notice, nor
any defect in any notice so mailed, to any particular Holder will affect the
sufficiency of such notice with respect to other Holders. Where this Agreement
provides for notice in any manner, such notice may be waived in writing by the
Person entitled to receive such notice, either before or after the event, and
such waiver shall be the equivalent of such notice. Waivers of notice by Holders
shall be filed with the Rights Agent, but such filing shall not be a condition
precedent to the validity of any action taken in reliance upon such waiver. In
case it shall be impracticable to mail notice to the Holders of any event as
required by any provision of this Agreement, then any method of giving such
notice as shall be satisfactory to the Rights Agent shall be deemed to be a
sufficient giving of such notice.

 

17

 

 

Section 6.6 Successors and Assigns.

 

  (a) This Agreement will be binding upon, inure to the benefit of and be
enforceable by the Company’s successors and assigns, and this Agreement shall
not restrict the Company’s, any of its assignees’ or any of their respective
successors’ ability to merge or consolidate, transfer or convey all or
substantially all of its assets to any Person or otherwise directly or
indirectly transfer or convey the Product to any Person. In the event of an
assignment or transfer of all or substantially all of the Company’s assets
(including the Product), either (i) the Company’s assignee or transferee shall
expressly assume by an instrument, supplemental hereto, executed and delivered
to the Rights Agent, the due and punctual payment of any Aggregate Milestone
Payments and the due and punctual performance and observance of all of the
covenants and obligations of this Agreement to be performed or observed by the
Company or (ii) the Company shall agree to remain subject to its obligations
hereunder, including payment of any Aggregate Milestone Payment.         (b) Any
Company successor or assignee permitted hereunder may thereafter assign any or
all of its rights, interests and obligations hereunder in the same manner as the
Company pursuant to this Section 6.6.         (c) The Rights Agent may not
assign this Agreement, in whole or in part, or delegate all or any part of its
rights, interests or obligations hereunder without the Company’s written
consent. Any attempted assignment of this Agreement or any such rights in
violation of this Section 6.6 shall be void ab initio and of no effect.

 

Section 6.7 Public Announcements. Except as required by Legal Requirements or by
the requirements of any stock exchange on which the securities of a party hereto
or any of its Affiliates are listed, no party to this Agreement will make, or
cause to be made, any press release or public announcement in respect of this
Agreement or the transactions contemplated hereby or otherwise communicate with
any news media with respect to the foregoing without prior notification to the
other parties, and the parties to this Agreement will consult with each other
and cooperate as to the form, timing and contents of any such press release,
public announcement or disclosure.

 

Section 6.8 Severability. Each provision of this Agreement will be interpreted
in such manner as to be effective and valid under applicable Legal Requirements,
but if any provision of this Agreement is found to be unenforceable or invalid
under applicable Legal Requirements, such provision will be ineffective only to
the extent of such unenforceability or invalidity, and the parties will
negotiate in good faith to modify this Agreement so that the unenforceable or
invalid provision is replaced by such valid and enforceable provision which the
parties consider, in good faith, to match as closely as possible the invalid or
unenforceable provision and to achieve the same or a similar economic effect and
to give effect to the parties’ original intent. The remaining provisions of this
Agreement will continue to be binding and in full force and effect.

 

18

 

 

Section 6.9 Governing Law. This Agreement, the CVRs, and any claims or causes of
action pursuant to it will be governed by and construed in accordance with the
laws of the State of Delaware, without regard for its principles of conflict of
laws.

 

Section 6.10 Specific Performance. Each party acknowledges and agrees that the
other party would be irreparably damaged if the provisions of this Agreement are
not performed in accordance with their terms and that any breach of this
Agreement and the non-consummation of the transactions contemplated hereby by
either party could not be adequately compensated in all cases by monetary
damages alone. Accordingly, in addition to any remedy to which such other party
may be entitled under Section 6.11, provisional measures and injunctive relief
necessary to protect the possibility of each party to seek specific performance
from the other from the tribunal referred to in Section 6.11 can be sought from
any court of competent jurisdiction. Each of the parties hereto (i) agrees that
it shall not oppose the granting of any such relief and (ii) hereby irrevocably
waives any requirement for the security or posting of any bond in connection
with any such relief (it is understood that clause (i) of this sentence is not
intended to, and shall not, preclude any party hereto from litigating on the
merits the substantive claim to which such remedy relates).

 

Section 6.11 Submission to Jurisdiction.

 

  (a) Each of the parties hereto irrevocably agrees that any Proceeding with
respect to this Agreement and the rights and obligations arising hereunder, or
for recognition and enforcement of any judgment in respect of this Agreement and
the rights and obligations arising hereunder brought by any other party hereto
or its successors or assigns, shall be brought and determined exclusively in the
Court of Chancery of the State of Delaware, or in the event (but only in the
event) that such court does not have subject matter jurisdiction over such
action or proceeding, in the federal courts sitting in the State of Delaware.
Each of the parties hereto agrees that mailing of process or other papers in
connection with any such action or proceeding in the manner provided in Section
6.4 or in such other manner as may be permitted by applicable Legal
Requirements, will be valid and sufficient service thereof. Each of the parties
hereto hereby irrevocably submits with regard to any such action or proceeding
for itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement or any of the transactions contemplated by
this Agreement in any court or tribunal other than the aforesaid courts. Each of
the parties hereto hereby irrevocably waives, and agrees not to assert, by way
of motion, as a defense, counterclaim, or otherwise, in any action or proceeding
with respect to this Agreement and the rights and obligations arising hereunder,
or for recognition and enforcement of any judgment in respect of this Agreement
and the rights and obligations arising hereunder: (a) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve process in accordance with this Section 6.11;
(b) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise); and (c) to the
fullest extent permitted by the applicable Legal Requirements, any claim that
(i) the suit, action or proceeding in such court is brought in an inconvenient
forum, (ii) the venue of such suit, action or proceeding is improper, or (iii)
this Agreement, or the subject matter hereof, may not be enforced in or by such
courts.

 

19

 

 

  (b) All rights of action with respect to enforcement of the Company’s
obligations under this Agreement for the benefit of any Holder may only be
enforced by the Rights Agent upon the prior written direction of the Majority
Holders to the Rights Agent, and any claim, action, suit, audit, investigation
or proceeding instituted by the Rights Agent will be brought in its name as the
Rights Agent and any recovery in connection therewith will be for the
proportionate benefit of all the Holders, as their respective rights or
interests may appear on the CVR Register.

 

Section 6.12 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT or the
transactions contemplated hereby. EACH PARTY TO THIS AGREEMENT CERTIFIES AND
ACKNOWLEDGES THAT: (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION; (B) SUCH PARTY HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER; (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY;
AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.12.

 

Section 6.13 Waiver. Any term or condition of this Agreement may be waived at
any time by the party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the party waiving such term or condition, and no waiver by
any party of any default, misrepresentation, or breach of warranty or covenant
hereunder, shall be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of warranty, covenant or agreement hereunder or
affect in any way any rights arising by virtue of any such prior or subsequent
occurrence. No failure or delay of any party in exercising any right or remedy
hereunder shall operate as a waiver thereof, and no waiver by any party of any
term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion.

 

20

 

 

Section 6.14 Benefits of Agreement. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person other than the parties,
any of their assignees, or any of their respective successors any legal or
equitable right, benefit, remedy or claim of any nature under or by reason of
this Agreement. Notwithstanding the foregoing, the Holders and the Holders’
successors and assigns pursuant to a Permitted Transfer are intended third-party
beneficiaries of this Agreement, provided that the Holders and their successors
and assigns pursuant to Permitted Transfers shall only be entitled to enforce
their rights hereunder through written direction of the Majority Holders to the
Rights Agent to act in accordance with Section 6.11(b). Notwithstanding anything
to the contrary contained herein, any Holder or Holder’s successor or assign
pursuant to a Permitted Transfer may agree to renounce, in whole or in part, its
rights under this Agreement by written notice to the Rights Agent and the
Company, which notice, if given, shall be irrevocable.

 

Section 6.15 Counterparts; Facsimile Signature. This Agreement may be executed
in one (1) or more counterparts, by original or facsimile (or other such
electronically transmitted) signature, each of which will be deemed an original,
but all of which will constitute one and the same instrument. Any party
executing this Agreement by facsimile (or other such electronically transmitted)
signature shall, upon request from another party hereto, promptly deliver to the
requesting party an original counterpart of such signature.

 

Section 6.16 Rights Cumulative. All rights and remedies of each of the parties
under this Agreement will be cumulative, and the exercise of one or more rights
or remedies will not preclude the exercise of any other right or remedy
available under this Agreement or applicable Legal Requirements.

 

Section 6.17 Interpretation. (a) The words “hereof”, “herein”, and “hereunder”
and words of similar import, when used in this Agreement, shall refer to this
Agreement as a whole and not to any particular provision of this Agreement;
(b) the words “date hereof,” when used in this Agreement, shall refer to the
date set forth in the Preamble; (c) the terms defined in the singular have a
comparable meaning when used in the plural, and vice versa; (d) the terms
defined in the present tense have a comparable meaning when used in the past
tense, and vice versa; (e) any references herein to a specific Section or
Article shall refer, respectively, to Sections or Articles of this Agreement;
(f) wherever the word “include”, “includes”, or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation”;
(g) references herein to any gender includes each other gender; (h) the word
“or” shall not be exclusive; (i) the headings herein are for convenience of
reference only, do not constitute part of this Agreement and shall not be deemed
to limit or otherwise affect any of the provisions hereof; (j) any references
herein to any Governmental Authority shall be deemed to also be a reference to
any successor Governmental Authority thereto; and (k) the parties hereto have
participated jointly in the negotiation and drafting of this Agreement and, in
the event that an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as jointly drafted by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provision of this Agreement.

 

Section 6.18 Termination. This Agreement shall automatically terminate and be of
no further force or effect, and the parties hereto shall have no liability
hereunder, upon the expiration of the Subsequent Period, provided, that if a
Milestone has been achieved on or prior to such termination date, but the
Milestone Payment has not been paid on or prior to such date, this Agreement
shall not terminate until such Milestone Payment has been paid in full in
accordance with the terms of this Agreement. Notwithstanding the preceding
sentence, this Section 6 shall survive any termination of this Agreement.
Nothing in this Section 6 shall relieve or otherwise limit any party of
liability for willful breach of this Agreement.

 

[Remainder of page intentionally left blank]

 

21

 

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by its duly authorized officers as of the day and year first above
written.

 



  AVENUE THERAPEUTICS, INC.       By:     Name:   Title:       [RIGHTS AGENT]  
    By:     Name:   Title:



 





22

 